Citation Nr: 0117255	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 100 percent disabling as of 
October 17, 1995 and as 30 percent disabling prior to that 
date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from May 1968 to December 1969 
and from March 1976 to December 1978.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1991 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for post-traumatic stress 
disorder. 

In May 2000, the Board the Board determined that the 
veteran's appeal of the evaluation established by the October 
1991 rating decision was timely.  The Board then remanded 
this case for further development.  This case is now once 
again before the Board.  


FINDING OF FACT

The veteran's post-traumatic stress disorder is severe and 
has rendered him demonstrably unable to obtain or retain 
employment as of the date of the grant of service connection 
for post-traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for an initial total evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000), 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Finally, in light of the Board's disposition of 
this claim, there can be no prejudice to the veteran in any 
failure to comply with the letter of the VCAA.  

In the course of this appeal, the RO, in October 1991, 
granted service connection for post-traumatic stress 
disorder.  The RO made the grant of benefits effective 
November 29, 1989 and evaluated the veteran's post-traumatic 
stress disorder as 30 percent disabling.  Subsequently, in 
August 1996, the RO evaluated post-traumatic stress disorder 
as 100 percent disabling.  However, the RO made the increased 
evaluation effective October 17, 1995, several years later 
than the effective date of the grant of service connection.  

The veteran maintains that the effective date of the 100 
percent evaluation should be earlier than that assigned by 
the RO.  Both the veteran and the RO have characterized the 
issue in terms of whether the veteran is entitled to an 
earlier effective date.  The Board observes that this appeal 
arises from an initial grant of service connection, which 
assigned the veteran's disability an initial evaluation.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran does not contend that he is entitled to 
an earlier effective date for the grant of service connection 
for the grant of post-traumatic stress disorder.  Therefore, 
the issue in this case is better characterized in terms of 
the proper evaluation for the veteran's disability, as 
opposed to an earlier effective date for the 100 percent 
rating.  

The Board notes that, in the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. at  312-13.  In this case, because a 
total evaluation is in effect as of October 17, 1995, the new 
criteria, which were not effective until November 7, 1996, 
have no bearing upon whether a total evaluation is warranted 
prior to the effective date of the grant of a total 
evaluation.  

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 30 percent evaluation if the 
disability results in definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must be such as to 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  Post-traumatic stress disorder 
warrants a 50 percent evaluation, if the ability to maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels must be so 
reduced as to result in considerable industrial impairment.  
Post-traumatic stress disorder warrants a 70 percent 
evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; if the disorder results in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or if the individual is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  Each of the criteria for a 
total evaluation is an independent basis for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  See 
38 U.S.C.A. § 7104(d)(1)(West).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Treatment records dating back to the grant of service 
connection in this case document treatment for post-traumatic 
stress disorder and reflect a significant disability, 
although there is some discrepancy as to the degree of 
severity of that disability at various points in time.  
Throughout the entirety of the time frame in question it 
appears that the veteran has been unemployed, having last 
worked in April 1989 as a field engineer.  According to a 
number of entries the veteran has been receiving Social 
Security disability benefits based, either in whole or in 
part, upon the impact of post-traumatic stress disorder.  He 
has been consistently described as homeless, although he 
apparently was incarcerated from August 1993 to December 
1994.  

In October 1990 the veteran underwent a neuropsychiatric 
evaluation.  The examiner diagnosed post-traumatic stress 
disorder and characterized that disorder as mild to moderate.  
However, other records by VA health care providers suggest a 
more severe level of disability.  

What appears to be a January 1990 entry describes the veteran 
as homeless and indicates that the veteran suffered from 
ineffective individual coping related to post-traumatic 
stress disorder.  In April 1990, post-traumatic stress 
disorder was characterized as chronic and severe.  The 
veteran was hospitalized from April 1990 to July 1990 with an 
Axis I diagnosis of post-traumatic stress disorder.  Under 
Axis V, a physician indicated that the veteran was 
significantly impaired and unable to sustain employment.  The 
physician also indicated the veteran was itinerant and in 
need of neuropsychiatric hospitalization.  

A September 1990 entry characterizes post-traumatic stress 
disorder as chronic and severe.  A February 1991 entry 
prepared by the veteran's psychologist also characterizes 
post-traumatic stress disorder as chronic and severe.  That 
entry indicates that the veteran's symptoms included survivor 
guilt, intrusive memories, panic attacks, agitated 
depression, social withdrawal and marked sleep disorder.  
According to that entry, the veteran's substance abuse was 
caused by post-traumatic stress disorder, and, based upon the 
severity of the veteran's disability, the author concluded 
that it was not likely that the veteran would be able to 
return to gainful employment.  

In April 1992, the veteran's psychologist again characterized 
the veteran's disability as chronic and severe.  He again 
indicated that, due to the veteran's disability, it was 
unlikely that the veteran would be able to return to gainful 
employment.  

During a VA examination in November 1992 the veteran reported 
nightmares, flashbacks, violence, insomnia, isolation, 
paranoid ideation, trying to hunker, trying to avoid thoughts 
associated with Vietnam, and hyper-vigilance.  Although the 
examiner did not assign a global assessment of functioning 
(GAF) evaluation or offer an opinion overall severity of the 
veteran's disability, the examiner indicated that veteran was 
in receipt of Social Security disability benefits.  

The preponderance of this evidence suggests that, as a result 
of post-traumatic stress disorder, the veteran was not able 
to engage in gainful employment.  This body of evidence, 
therefore, tends to suggest that post-traumatic stress 
disorder warrants a total evaluation, if only because it 
rendered the veteran demonstrably unable to obtain or retain 
employment.  

There is a paucity of treatment records after 1992.  However, 
after the veteran's release from incarceration, he was 
admitted on an inpatient basis in June 1995.  Diagnoses 
included post-traumatic stress disorder, by history, 
substance abuse and alcohol dependence.  The GAF evaluation 
assigned at time was 60, with a GAF evaluation of 65 for the 
past year.  

In August 1995, the veteran underwent a VA examination.  
Diagnoses included post-traumatic stress disorder, alcohol 
dependence, cocaine and multiple drug abuse and dependency.  
The examiner assigned a GAF evaluation of 50 for the date of 
examination and for the prior 12 months.  

In September 1995, the veteran's post-traumatic stress 
disorder was characterized as chronic and severe.  Although a 
November 1995 entry reflects that the veteran had an elevated 
profile characteristic of individuals who over-report their 
symptoms, diagnoses included post-traumatic stress disorder, 
chronic, severe, with an assigned GAF evaluation of 45.  
Post-traumatic stress disorder was also characterized as 
chronic and severe in December 1995 and January 1996, and a 
February 1996 discharge report sets forth a GAF evaluation of 
35.  More recently, during a VA examination in February 1999, 
an examiner diagnosed post-traumatic stress disorder and 
polysubstance abuse in remission and assigned a GAF 
evaluation of 60 for the date of examination and for the 
prior six months.  

A GAF of 61 to 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.  
A GAF of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers), 
whereas a GAF of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31 to 40 contemplates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) at 44-47.

Although a GAF of 60 to 65, assigned in June 1995, possibly 
suggest a higher level of functioning than that generally 
contemplated by a total evaluation, the GAF of 50 later 
assigned in August 1995 suggests a considerably greater level 
of disability, see Bowling v. Principi, No. 99-2264 (U.S. 
Vet. App. May 8, 2001), and, according to the August 1995 
examiner's report, the latter GAF evaluation applied to the 
bulk of the time period ostensibly addressed by the June 1995 
hospitalization report.  The Board reads this evidence 
together with other evidence in the claims file, including 
the subsequently assigned GAF evaluations and the history of 
a disability, at least prior to the veteran's incarceration, 
that was characterized as sufficiently severe as to render 
the veteran unable to engage in gainful employment.  

The Board cannot conclude, based upon evidence before it that 
the GAF evaluation assigned in June represents an overall 
improvement in the veteran's underlying disability for a 
discrete period of time.  At a minimum, the evidence is in 
equipoise on this issue.  The Board resolves all reasonable 
doubt in the veteran's behalf in concluding that the 
veteran's disability was so severe throughout the period of 
time consideration that it rendered the veteran demonstrably 
unable to obtain or retain employment. 

The Board notes the GAF of 60 assigned in February 1999 
similarly does not require a conclusion that the veteran's 
overall disability improved as of that date.  The RO, in this 
case has assigned a total evaluation to the time period 
during which that GAF evaluation was assigned and has 
determined since the assigning of that GAF evaluation that 
the total evaluation for post-traumatic stress disorder 
should be continued.  The claims file does not contain any 
evidence that would warrant disturbing the RO's determination 
in this respect.  A total schedular evaluation for post-
traumatic stress disorder, therefore, is warranted as of the 
effective date of the grant of service connection for that 
disorder.


ORDER

A total evaluation for post-traumatic stress disorder prior 
to October 17, 1995 is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

